Mr. Justice Waterman delivered the opinion oe the Court. The assignment of the contract of the Cold Blast Feather Company to S. P. Ruble, was to indemnify him for signing a note for $750. It appears that he has received from the Cold Blast Feather Company by reason of such assignment, $1,334.09. As the assignment was to be at an end and the rights of the assignor to be resumed when the assignor paid said note, the jury were warranted in finding that the assignment, when such payment of $1,334.09 had been made, was at an end, and consequently, against the claim of the assignee, interpleader, to anything further from said Cold Blast Feather Company. The judgment of the Superior Court is affirmed.